.   .




                                                                                         FILED
                          UNITED STATES DISTRICT COURT                                  APR 1 4 2020
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA                       PETER A. MOORELiJR., CLERK
                               SOUTHERN DIVISION                                     u s_
                                                                                   IY_,,,__ ~_
                                                                                             o_RT,EONC
                                                                                                 DEPCU<



                                      No. 7:17-CR-129-FL-1
                                       No. 7:20-CV-7-FL

        DAVID ANDREW KIRTON, JR.,                 )
                                                  )
                     Movant,                      )
                                                  )   RESPONSE IN OPPOSITION TO
                    V.                            )   MEMORANDUM OF LAW IN
                                                  )   SUPPORT OF MOTION TO
        UNITED STATES OF AMERICA,                 )   DISMISS
                                                  )
                     Respondent.                  )

              COMES Movant, DAVID ANDREW KIRTON, JR. ("Kirton"), appearingpro

        se, and files a response in opposition to the government's Memorandum in Support

        of Motion to Dismiss his Motion under 28 U.S.C. § 2255 to Vacate, Set Aside or

        Correct Sentence by a Person in Federal Custody("§ 2255 Motion") as follows:

                               A. PRELIMINARY STATEMENT

              As a preliminary matter, Kirton respectfully requests that this Court be mindful

        that prose pleadings are to be construed liberally. See United States v. Wilson, 699

        F.3d 789 (4 th Cir. 2012) (Prose pleadings are to be held to less stringent standards

        than formal pleadings drafted by lawyers, and should therefore be liberally

        construed);Estelle v. Gamble, 429 U.S. 97, 106 (1976) (same); andHainesv. Kerner,


                                                  1



                Case 7:17-cr-00129-FL Document 118 Filed 04/14/20 Page 1 of 9
404 U.S. 519,520 (1972) (same). Secondly, Kirton adopts by reference and in whole

his arguments previously filed in his§ 2255 Motion. See Doc. 108. 1

                      B. RESPONSE TO MOTION TO DISMISS

       The Memorandum in Support of Motion to Dismiss is divided into four (4)

main sections: (1) Summary of Argument; (2) Factual and Procedural Statement; (3)

Argument; and (4) Conclusion. See CvDoc. 116. Kirton will reply to each section

sequentially as follows:

                              SUMMARY OF ARGUMENT

       In this main section of the Motion to Dismiss, the government states that,

"Petitioner is unable to show that his counsel's representation was deficient or that

any perceived deficiency prejudiced him. Rather, as discussed in detail below,

defense counsel was very effective at both the plea negotiation phase and at

sentencing. Thus, Petitioner's motion to vacate his sentence based on allegations of

ineffective assistance of counsel should be dismissed." Id. at 2. Contrary to the

government's opinion, Kirton argues that an evidentiary hearing is necessary so that

he may further prove his meritorious grounds for relief, resolve facts in dispute and

expand an incomplete record.


       "Doc." refers to the Docket Report in the United States District Court for the Eastern District
of North Carolina, Southern Division in Criminal No. 7:17-cr-00129-FL-1, which is immediately
followed by the Docket Entry Number.

                                                  2



          Case 7:17-cr-00129-FL Document 118 Filed 04/14/20 Page 2 of 9
                FACTUAL AND PROCEDURAL STATEMENT

      Here, the government gives a fair and accurate summation of the relevant

procedural background in this case. Id. at 2-9. Kirton does not object to this section

except for the government's opinion that reads," ... The motion should be dismissed

because Petitioner is unable to show that his counsel's representation was deficient

or that any perceived deficiency prejudiced him. Furthermore, dismissal is required

based on the Fourth Circuit's ruling on Petitioner's appeal and due to Petitioner's plea

agreement waiver." Id. 8-9. Kirton opposes the government's conclusion for the

following reasons:

      Kirton wholly relied on his counsel's advise, Kirton agreed to sign the Plea

Agreement based on the communication and recommendation of Donahue. Such

communication was between defense counsel and Kirton, therefore, it was not

transcribed in Court nor included in the Plea Agreement. Pursuant to the Plea

Agreement, Kirton waived his right to appeal except collateral attack based upon

ineffective assistance of counsel or prosecutorial misconduct.

                                    ARGUMENT

      This main section of the Motion to Dismiss is divided into two (2) subsections:

(I) Standard of Review; and (II) Petitioner's claims of ineffective assistance of

counsel fail under both prongs of the Strickland test. Id. at 9-14. Again, Kirton will

                                           3



         Case 7:17-cr-00129-FL Document 118 Filed 04/14/20 Page 3 of 9
reply to each subsection sequentially as follows:

      I.      Standards for Review

      In this subsection of the Motion to Dismiss, the government gives the legal

standard for§ 2255 Motions that a petitioner must prove the grounds for collateral

relief by a preponderance of evidence as set forth inMiller v. United States, 261 F .2d.

546, 547 (4th Cir. 1995). Id. at 9-10. Kirton does not object or take exception to this

subsection of the Motion to Dismiss.

      II.     Petitioner's claims of ineffective assistance of counsel fail
              under both prongs of the Strickland test.

      Here, the government opines that Kirton' s claims of ineffective assistance of

counsel fail under both prongs of the Strickland test: (a) Claim of ineffective

assistance during plea negotiations; and (b) Claim of ineffective assistance during

sentencing hearing. Id. at 10-14.

      With regard to the performance prong of the Strickland/Hill test, "if a

defendant is represented by counsel and pleas guilty upon advice of counsel, the

voluntariness of the plea depends on whether counsel's advice was within the range

of competence demanded of attorneys in criminal cases." McMann v. Richardson, 397

U. S. 759 (1970). "[T]o prove prejudice, [defendant] must show that there is a

reasonable probability that, but for counsel's unprofessional errors, the result of the



                                           4



           Case 7:17-cr-00129-FL Document 118 Filed 04/14/20 Page 4 of 9
proceeding would have been different." Id. at 841-42. "And, of course, 'any amount

of actual jail time has Sixth Amendment significance,' which constitutes prejudice

for purposes of the Strickland test." Glover v. United States, 531 U.S. 198, 203

(2001).

      As previously stated in his § 2255 motion, Kirton agreed to sign the Plea

Agreement thinking that the government will not use any information based on his

"protected statements" to calculate his sentence guideline; and to dismiss multiple

counts. Donahue advised Kirton that under the provision in the Plea Agreement that

the government will not use his "protected statements" against him to calculate drug

weight for sentencing, and therefore the Court may not consider anything he

volunteered to law enforcement under the agreement, under the logic that by giving

the statements himself he shields them from use at all.

      Kirton's § 2255 motion states that:

      Donahue misunderstood the Plea Agreement exception to this provision. In his

Plea Agreement signed on April 30, 2018, the provision in question states:

      (4)    f.    Pursuant to USSG 1B 1.8, that self-incriminating
                   information provided by the Defendant pursuant to this
                   Agreement shall not be used against the Defendant in
                   determining the applicable advisory Guideline range,
                   except as provided by 1B1.8 and except as stated in this
                   Agreement. The United States may provide to the United
                   States Probation Office any evidence concerning relevant
                   conduct.

                                            5


          Case 7:17-cr-00129-FL Document 118 Filed 04/14/20 Page 5 of 9
USSG § 1B1.8. Use of Certain Information, states:

      (a)   Where a defendant agrees to cooperate with the government by
            providing information concerning unlawful activities of others,
            and as part of that cooperation agreement the government agrees
            that self-incriminating information provided pursuant to the
            agreement will not be used against the defendant, then such
            information shall not be used in determining the applicable
            guideline range, except to the extent provided in the agreement.

      (b)   The provisions of subsection (a) shall not be applied to restrict the
            use of information:

            (1)    known to the government pnor to entering into the
                   cooperation agreement;

            (2)    concerning the existence ofprior convictions and sentences
                   in determining§ 4Al .1 (Criminal History Category) and§
                   4B1.1 (Career Offender);

            (3)    in a prosecution for perjury or giving a false statement;

            (4)    in the event there is a breach of the cooperation agreement
                   by the defendant; or

            (5)    in determining whether, or to what extent, a downward
                   departure from the guidelines is warranted pursuant to a
                   government motion under§ 5Kl .1 (Substantial Assistance
                   to Authorities).

      The Commentary makes clear it is the self-incriminating information, while

cooperating against others', after entering into a cooperation agreement, and wholly

unknown to the government prior to his disclosure that is barred from use- an

information Kirton was not made aware of prior to accepting the plea offer.

                                          6



        Case 7:17-cr-00129-FL Document 118 Filed 04/14/20 Page 6 of 9
      In this case, it is apparent from the advice and information given to Kirton that

Donahue expressly failed to correctly familiarize with the relevant facts of the case,

case law, applicable Guidelines and potential consequences of a conviction in his

case. In conclusion, Kirton relied upon Donahue's faulty belief that his protected

statements shield from the Court's review any drug weight supplied by the

investigation prior to his protected statements for use at sentencing, a concept

specifically addressed in exception in the plea agreement under § 1B 1.8(b)(1 ).

      In the plea bargaining stage of criminal proceedings, the second part of the

Strickland analysis, i.e., the "prejudice" prong, "focuses on whether counsel's

constitutionally ineffective performance affected the outcome of the plea process."

Hill v. Lockhart, 474 U.S. 52, 59 (1985); accord Lafler v. Cooper, 132 S. Ct. 1376,

1384 (2012); Missouri v. Frye, 132 S. Ct. 1399, 1409-10 (2012).

      In this case, Kirton was misguided by Donahue and was prejudiced when he

plyd guilty and received a 100-month sentence.

      To the government, Kirton's counsel may not appear ineffective as

perception/judgment always differ if you 're on the outside looking in. Kirton strongly

believed that his counsel had no plans to proceed to trial, that's why no strategic

defense plan was ever formulated, instead he was pushed to plead guilty.




                                          7



         Case 7:17-cr-00129-FL Document 118 Filed 04/14/20 Page 7 of 9
       At sentencing, Donahue objected to the drug calculation but he failed to assert

that drug weight is an element of the offense and that any fact that increases a

mandatory minimum penalty is an element that must be charged in an indictment and

proved to a jury beyond a reasonable doubt. Apprendi v. New Jersey, 530 U.S. 466,

120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) and Alleyne v. United States, 570 U.S. 99,

133 S.Ct. 2151, 186 L.Ed.2d 314 (2013). Under those two cases, Kirton's sentence

would be based on less than 1 kilogram of heroin, and not for 2,810 grams of heroin

referenced in his PSR. See Section 841(b)(l)(C).

       Further, although Donahue objected to the 2-level gun enhancement, he failed

to remind the Court that the 2-level enhancement for the gun was not ruled on yet.

More so, the said enhancement should not apply as Harris' statements were

untruthful- as the government conceded. Hence, the guideline calculation in this case

is not clear.

       Because the judge failed to articulate with specificity how he arrived at the

sentence, speculation is required to argue in absence of a ruling on the objection.

                                  CONCLUSION

       In its conclusion to the Motion to Dismiss, the government requests that the

Court dismiss Kirton's Motion to Vacate. However, for the above and foregoing

reasons, Kirton' s prays that the Court rules on the merits of his § 225 5 Motion and

                                          8



          Case 7:17-cr-00129-FL Document 118 Filed 04/14/20 Page 8 of 9
vacate his sentence. In the alternative, an evidentiary hearing should be held so that

Kirton may further prove his meritorious ground for relief, resolve any disputed facts,

and expand an incomplete record.

                                               Respectfully submitted,




Dated: April _f_, 2020.
                                               DAVID ANDREW KIRTON, JR.
                                               REG. NO. 53240-056
                                               FCIELRENO
                                               FEDERAL CORR. INSTITUTION
                                               P.O. BOX 1500
                                               EL RENO, OK 73036
                                               Appearing Pro Se

                          CERTIFICATE OF SERVICE

       I hereby certify that on April _i_, 2020, a true and correct copy of the above
and Foregoing Response in Opposition to Memorandum of Law in Support of Motion
to Dismiss was sent via U. S. Mail, postage prepaid, to Dennis M. Duffy, Assistant
United States Attorney at United States Attorney's Office, 150 Fayetteville Street,
Suite 2100, Raleigh, NC 27601.




                                               DAVID ANDREW KIRTON, JR.




                                           9



         Case 7:17-cr-00129-FL Document 118 Filed 04/14/20 Page 9 of 9
